DETAILED ACTION
This office action is in response to the communication received on 07/11/2022 concerning application no. 17/147,188 filed on 01/12/2021.
Claims 1-2, 5-6, 9-12, 16, and 19-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/11/2022, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-2, 5-6, 9-12, 16, and 19-20 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 07/11/2022, regarding the amendments to overcome the 35 U.S.C. 112 rejections have been acknowledged. The rejections noted in the action filed 04/11/2022 have been resolved (With the exception of the claim 9 rejection. The rejection is maintained in light of the amended claims). However, the amended claims are subject to new 112(b) rejections as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-12, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 8, recite “the line symmetrical regions”. There is insufficient antecedent basis for this limitation in the claim.
Lines 8, recite “the line symmetrical regions”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what line is being referred to. The line symmetrical region in the ultrasound image can be a digital line that indicates symmetry in an imaged region. Another interpretation is that the linea alba cited in line 12 is the line that provides the symmetry as it passes between the right and left rectus abdominis muscles of the abdomen.
For purposes of examination, the Office is considering the linea alba passing between the right and left rectus abdominus to be the line symmetrical region.
NOTE: The line symmetrical regions are recited in claim 6. Any amendment could consider the presence of the element in the dependency.
Lines 13, recite “the abdomen”. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is indefinite for the following reasons:
Lines 3, recite “a line”. It would be unclear to one with ordinary skill in the art if the “line” is the same as the “line crossing from the front side to the rear side” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the lines to be different.


Claim 19 is indefinite for the following reasons:
Lines 5-6, recite “the line symmetrical regions”. There is insufficient antecedent basis for this limitation in the claim.
Lines 5-6, recite “the line symmetrical regions”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what line is being referred to. The line symmetrical region in the ultrasound image can be a digital line that indicates symmetry in an imaged region. Another interpretation is that the linea alba cited in line 10 is the line that provides the symmetry as it passes between the right and left rectus abdominis muscles of the abdomen.
For purposes of examination, the Office is considering the linea alba passing between the right and left rectus abdominus to be the line symmetrical region.
Lines 11, recite “the abdomen”. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is indefinite for the following reasons:
Lines 8-9, recite “the line symmetrical regions”. There is insufficient antecedent basis for this limitation in the claim.
Lines 8-9, recite “the line symmetrical regions”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what line is being referred to. The line symmetrical region in the ultrasound image can be a digital line that indicates symmetry in an imaged region. Another interpretation is that the linea alba cited in line 13 is the line that provides the symmetry as it passes between the right and left rectus abdominis muscles of the abdomen.
For purposes of examination, the Office is considering the linea alba passing between the right and left rectus abdominus to be the line symmetrical region.
Lines 14, recite “the abdomen”. There is insufficient antecedent basis for this limitation in the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Allowable Subject Matter
Claims 1 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shan et al. (PGPUB No. US 2015/0359520): Teaches the utilization of a reference point in relation to the linea alba and the rotation of the ultrasound probe and template matching.
Zwijsen et al. (PGPUB No. US 2010/0068149): Teaches the utilization of a reference point in relation to the linea alba.
Zhao et al. (PGPUB No. US 2018/0028137): Teaches the use of Dijkstra method in relation to the abdomen.
Cohen et al. (PGPUB No. US 2010/0161023): Teaches the use of Dijkstra method in relation to the abdomen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793